 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                  Case No. 1:15-cv-00937-AWI-EPG (PC)
     THOMAS L. GOFF,
10
                        Plaintiff,                  ORDER RE: IFP STATUS ON APPEAL
11
            v.                                      (ECF NO. 98)
12
     GAMEZ, et al.,                                 ORDER DIRECTING CLERK TO SERVE A
13                                                  COPY OF THIS ORDER ON THE UNITED
                        Defendants.
                                                    STATES COURT OF APPEALS FOR THE
14
                                                    NINTH CIRCUIT
15

16

17          By notice entered December 16, 2019, the United States Court of Appeals for the Ninth

18   Circuit referred this matter to the District Court for the limited purpose of determining whether

19   the in forma pauperis status of plaintiff Thomas Goff (“Plaintiff”) should continue for this appeal

20   or whether the appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also

21   Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).

22          Permitting litigants to proceed in forma pauperis is a privilege, not a right. Franklin v.

23   Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984); Williams v. Field, 394 F.2d 329, 332 (9th Cir.

24   1968), cert. denied, 393 U.S. 891 (1968); Williams v. Marshall, 795 F.Supp. 978, 978-79 (N.D.

25   Cal. 1992). A federal court may dismiss a claim filed in forma pauperis prior to service if it is

26   satisfied that the action is frivolous or malicious. 28 U.S.C. § 1915(e)(2); see Sully v. Lungren,

27   842 F.Supp. 1230, 1231 (N.D. Cal. 1994). “A claim is ‘frivolous’ when it is without ‘basis in law

28   or fact,’ and ‘malicious’ when it is ‘filed with the intention or desire to harm another.’” Knapp v.
                                                      1
 1   Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (quoting Andrews v. King, 398 F.3d 1113, 1121 (9th

 2   Cir. 2005). A finding of frivolity in this context is equivalent to finding a lack of good faith. Id.

 3   at 1110. A lack of good faith can be inferred where “plaintiffs seek to exploit the court system

 4   solely for delay or to vex defendants.” Vega v. JPMorgan Chase Bank, N.A., 654 F.Supp.2d

 5   1104, 1121 (E.D. Cal. 2009).

 6          The Court does not find that Plaintiff takes the instant appeal in bad faith. This does not

 7   appear to be a situation where “plaintiff[] seek[s] to exploit the court system solely for delay or to

 8   vex defendants.” Id.

 9          Accordingly, IT IS HEREBY ORDERED that:

10               1. Plaintiff is entitled to proceed in forma pauperis in Appeal No. 19-17494;

11               2. This Order serves as notice to the parties and the United States Court of Appeals

12                  for the Ninth Circuit of the finding that Plaintiff is entitled to proceed in forma

13                  pauperis for this appeal; and

14               3. The Clerk of Court is directed to serve a copy of this Order on the United States

15                  Court of Appeals for the Ninth Circuit.

16
     IT IS SO ORDERED.
17

18      Dated:     December 17, 2019                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
